UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                   -v.-                              20 Cr. 134 (KPF)

GREG MILLER,                                      SCHEDULING ORDER

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      On February 18, 2020, Defendant Greg Miller pleaded guilty to Count

One of Information 20 Cr. 134. (See Minute Entry for 2/18/2020; Dkt. #9

(transcript of plea hearing)). At that time, the Court scheduled Mr. Miller’s

sentencing for May 29, 2020. Due to restrictions on access to the Courthouse

and on Courthouse operations due to the ongoing COVID-19 pandemic, which

restrictions are well-documented on the Court’s website, the sentencing is

hereby ADJOURNED to August 21, 2020, at 3:00 p.m. in Courtroom 618 of

the Thurgood Marshall Courthouse, 40 Foley Square, New York, NY.

Defendant’s sentencing submission shall be due to the Court on August 7,

2020; and the Government’s sentencing submission shall be due to the Court

on August 14, 2020.

      SO ORDERED.

Dated: April 6, 2020
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge
